DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1 and 3-10
New claims: 					11-20
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “loaded” in reference to trans-resveratrol/glycoside in claims 1, 10, and 20 renders the claims indefinite as it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
The word “glycoside” written in the phrase “trans-resveratrol/glycoside” in claim 1 is written in a way that may be interpreted as merely being an alternative to trans-resveratrol (i.e., any glycoside may be used instead of trans-resveratrol glycoside).  It is suggested that the phrase be amended to read “trans-resveratrol/trans-resveratrol glycoside” or “trans-resveratrol or a glycoside thereof”.
The terms “high speed” and “high pressure” in claim 1 are relative terms which render the claim indefinite. The terms “high speed” and “high pressure” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination, the terms will be interpreted as meaning any speed and any pressure above zero.
The phrase “continuing to add water to the monolithic gel” in claim 1 is indefinite because there is no prior mention of water being added to the monolithic gel or to form the monolithic gel.
The phrase “continuing to add the microgel particle dispersion obtained in step (a)” in claim 1 is indefinite because there is no prior mention of the dispersion being added to any composition.
Regarding claim 1, the phrase "that is" renders the claim indefinite because it is unclear whether the “high internal-phase Pickering emulsion” and the “margarine substitute loaded with trans-resveratrol/glycoside” are the same composition.  For the purpose of 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 2 recites the broad recitation “mass concentration of 3% to 25%”, and the claim also recites “mass concentration of 17% to 23%” which is the narrower statement of the range/limitation; 
Claims 4, 12, and 13 recite the broad recitation “a water bath at 38 to 47°C”, and the claim also recites “a water bath at 42 to 47°C” which is the narrower statement of the range/limitation; 
Claims 5 and 14-16 recite the broad recitations “a pressure of 1,100 bar to 1,400 bar” and “a power of 150 to 300 W”, and the claims also recite “1,100 bar to 1,200 bar” and “200 to 280 W” which are the narrower statements of the range/limitation, respectively; 
Claims 7 and 18 recite the broad recitation “a concentration of 80 to 150 µg/mL”, and the claims also recite “90 to 110 µg/mL” which is the narrower statement of the range/limitation; 
Claims 10 and 20 recite the broad recitations “concentration of the peanut protein isolate is 0.5% to 2%” and “the mass fraction of the oil phase is 74% to 87%”, and the claims also recite “1% to 2%” and “80% to 87%” 
Claim 11 recites the broad recitation “amount of 12 to 40 U/g”, and the claim also recites 12 to 20 U/g” which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of this examination, the claims will be interpreted in light of the broadest recitation of the range.
Claims 3, 10, and 11 recite the limitation "peanut protein isolate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 17 recite “hydraulic diameter” in regard to the microgel particle dispersion which renders the claim indefinite as the term “hydraulic diameter” is used for a fluid flowing in a pipe, duct or other conduit of any shape and uses the perimeter and the area of the conduit to provide the diameter of a pipe which has proportions such that conservation of momentum is maintained (“Hydraulic Diameter”, 2012, Neutrium, https://neutrium.net/fluid-flow/hydraulic-diameter/).  For the purpose of this examination, the term will be interpreted as meaning “hydrodynamic diameter”.
Claim 9 recites in step (e) that after adding the microgel particle dispersion obtained in step (c) to the mixture obtained in step (d), “that the particle concentration is 1 to 2% based on the concentration of the peanut protein isolate”.  The meaning of the quoted phrase is unclear and therefore, the claim is indefinite.  For the purpose of this 
Claim 9 recites steps (a)-(e) which do not correspond to steps (a) and (b) recited in claim 1 upon which claim 9 depends.  It cannot be clearly determined if the method steps recited in claim 9 correspond to the method steps recited in claim 1 or if claim 9 recites an entirely new method; therefore, the claim is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 5-7, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosco (US 4,279,941) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266).
Regarding claim 1, Bosco teaches a method of making a margarine substitute (column 1, lines 6-9) comprising peanut protein isolate or soy protein isolate for stability (column 8, lines 54-64) and a fat phase including mixtures containing peanut oil (column 5, lines 46-56),.  In order to create mixtures of oils for the fat phase, the peanut oil would be added to another edible oil.  Bosco also discloses that the ingredients in the fat phase and water phase are blended together using shear sufficient to form an emulsion (column 9, lines 59-67), which renders shearing the composition at a high speed obvious since “high speed” is being interpreted as any speed as described above.  Bosco also discloses that the composition comprises emulsion stabilizers (column 6, lines 13-14), but it does not teach the method to comprise all the features recited in steps (a) and (b).
However, Guo teaches a method of making a microgel as an emulsion stabilizer (page 325, column 1, paragraph 2) produced from soy protein isolates, comprising: preparing a protein dispersion, adding a transglutaminase (corresponding to MTGase) thereto, and performing a cross-linking reaction under a water bath condition to form a monolithic gel (corresponding to soy protein gel); adding water to the monolithic gel, shearing the resultant at a high speed (corresponding to breaking the gel in water using a disperser at 10,000 rpm), homogenizing under high pressure (corresponding to 500 bar) (page 325, column 2, paragraph 3) and adjusting the pH to obtain a microgel particle dispersion (corresponding to adjusting the pH of the microgel particle dispersion prior to adding it to oil to form an emulsion) (page 326, column 2, paragraph 3).  O’Sullivan teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3).  O’Sullivan also teaches that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Ma teaches that peanut oil contains trans-resveratrol 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bosco by using the steps to prepare a monolithic gel and subsequent microgel particle dispersion as taught by Guo.  Since Bosco teaches that protein and stabilizers are used in the emulsion to provide stability, it would have been obvious for a person to have consulted an additional reference such as Guo in order to determine a suitable form of protein in order to increase its effectiveness as an emulsion stabilizer.  Although Guo teaches the method step (a) in relation to soy protein, its disclosure regarding protein as a good candidate for developing edible functional ingredients (page 324, column 2, paragraph 2) at least suggests that other edible proteins disclosed by Bosco can be treated in the same manner in order to produce a microgel particle dispersion; thereby rendering the preparation of a peanut protein dispersion, addition of a transglutaminase thereto, and performing a cross-linking reaction under a water bath condition to obtain a monolithic gel; adding water to the monolithic gel, shearing the resultant at a high speed, homogenizing under a high pressure, and adjusting the pH to obtain a microgel particle dispersion recited in step (a) obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bosco by performing ultrasonication and heating the protein mixture to form a monolithic gel as taught by O’Sullivan.  Since Bosco teaches that the proteins provide stability to the emulsion, a skilled practitioner would be motivated to consult an additional reference such as O’Sullivan in order to determine a suitable method of increasing the emulsifying properties of the proteins, thereby rendering the claimed ultrasonication obvious.  Also, even though the heating step is rendered obvious in light of the fact that using heat to inactivate a protein such as an enzyme after a reaction is known in the art, the teaching in O’Sullivan regarding using heat to cause protein gelation also renders the heating step recited in step (a) obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bosco by adding the trans-resveratrol to an edible oil in darkness as taught by Ma.  Since Bosco teaches the use of a mixture of edible oils including peanut oil which contains light-sensitive trans-resveratrol as taught by Ma, Bosco teaches a margarine substitute containing trans-resveratrol.  Also, since trans-resveratrol is light-sensitive, it would be obvious to keep the peanut oil in darkness when adding it to the edible oil(s) in order to preserve the beneficial effects of the trans-resveratrol within the peanut oil disclosed by Ma.  These disclosures render the addition of trans-resveratrol to an edible oil in the dark as recited in step (b) as obvious. 
Regarding claim 2, Bosco teaches the method as described above in claim 1, including the subjecting a protein isolate powder (corresponding to soy flakes) to alkali dissolution (corresponding to alkaline extraction) and acid precipitation (corresponding to precipitation at pH 4.5 to obtain a protein isolate having a maximum protein content of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Also, although Guo does not specify the mass concentration of the protein in the dispersion, it teaches the concentration in the subsequent protein gel is 10 wt.% after addition of NaOH, HCl, and transglutaminase (Guo, page 325, column 2, paragraph 3), which implies that the mass concentration of the protein in the dispersion was greater than 10%, overlapping the claimed concentration, rendering it obvious.
Regarding claim 3, Bosco teaches the invention as described above in claim 1, including the transglutaminase is added in an amount of 20 U/g protein isolate (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.
Regarding claim 5, Bosco teaches the invention as described above in claim 1, including the shearing is performed at a speed of 10,000 rpm (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (corresponding to 125 MPa) (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, 
Regarding claim 6, Bosco teaches the invention as described above in claim 1, including the obtained microgel particle dispersion has a hydrodynamic diameter of 141.0-158.0 nm and a pH of 2-3.4 and 5.6-8 (Guo, page 328, paragraph 1; Fig. 2), which fall within or overlap the claimed ranges.
Regarding claim 7, Bosco teaches the invention as disclosed above in claim 1, including that the concentration of trans-resveratrol in peanuts (and consequently, peanut oil) is affected by many factors such as variety, geographical regions, moisture contents, and storage conditions (Ma, page 259, columns 1-2).  As the trans-resveratrol concentration in peanut oil is a variable that can be modified, among others, by adjusting peanut variety, geographical region, moisture content, and storage conditions, trans-resveratrol concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed trans-resveratrol concentration cannot be considered critical.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 11, Bosco teaches the invention as described above in claim 2, including the transglutaminase is added in an amount of 20 U/g protein isolate (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.
Regarding claim 14, Bosco teaches the invention as described above in claim 2, including the shearing is performed at a speed of 10,000 rpm (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (corresponding to 125 MPa) (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2), which overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.
Regarding claim 15, Bosco teaches the invention as described above in claim 3, including the shearing is performed at a speed of 10,000 rpm (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (corresponding to 125 MPa) (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional 
Regarding claim 17, Bosco teaches the invention as described above in claim 2, including the obtained microgel particle dispersion has a hydrodynamic diameter of 141.0-158.0 nm and a pH of 2-3.4 and 5.6-8 (Guo, page 328, paragraph 1; Fig. 2), which fall within or overlap the claimed ranges.
Regarding claim 18, Bosco teaches the invention as disclosed above in claim 2, including that the concentration of trans-resveratrol in peanuts (and consequently, peanut oil) is affected by many factors such as variety, geographical regions, moisture contents, and storage conditions (page 259, columns 1-2).  As the trans-resveratrol concentration in peanut oil is a variable that can be modified, among others, by adjusting peanut variety, geographical region, moisture content, and storage conditions, trans-resveratrol concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed trans-resveratrol concentration cannot be considered critical.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, it would have been obvious for the edible oil to have an amount of trans-resveratrol that would allow for the trans-resveratrol in the food .

Claims 4, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosco (US 4,279,941) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266) as applied to claims 1, 2, and 3 above, as evidenced by Liu (Liu et al., “Effect of denaturation during extraction on the conformational and functional properties of peanut protein isolate”, 2011, Innovative Food Science and Emerging Technologies, vol. 12, pages 375-380).
Regarding claim 4, Bosco teaches the invention as described above in claim 1, including the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (Guo, page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.
Regarding claim 12, Bosco teaches the invention as described above in claim 2, including the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (Guo, page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.
Regarding claim 13, Bosco teaches the invention as described above in claim 3, including the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (Guo, page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.
Regarding claim 16, Bosco teaches the invention as described above in claim 4, including the shearing is performed at a speed of 10,000 rpm (Guo, page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (corresponding to 125 MPa) (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2), which overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosco (US 4,279,941) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266) as applied to claims 1 and 2 above, and further in view of Jahaniaval (US 2005/0233056).
Regarding claim 8, 
However, Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range ([0028]; [0001]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bosco by shearing the mixture at the speed taught by Jahaniaval.  Since Bosco teaches that the oil and aqueous phases are mixed at a speed sufficient to form an emulsion, but does specify a speed, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed to mix the phases of a margarine.  Therefore, a selection of a value within the overlapping range renders the claim obvious. 
Regarding claim 19, Bosco teaches the invention as described above in claim 2, including that the ingredients in the fat phase and water phase are blended together using shear sufficient to form an emulsion (column 9, lines 59-67).  The prior art does not teach the shearing to be performed at a speed of 2,000-4,000 rpm.
However, Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range ([0028]; [0001]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bosco by shearing the mixture at the speed taught by Jahaniaval.  Since Bosco teaches that the oil and aqueous phases are mixed at a speed sufficient to form an emulsion, but does specify a speed, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed to mix .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering), Bosco (US 4,279,941), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266).
Regarding claim 1, Smouse teaches a margarine substitute (corresponding to margarine-like product) (column 1, lines 6-7) containing peanut protein isolate (column 3, line 1) in a minimum amount of 0.20% (column 2, lines 63-68) and an oil phase in an amount of about 80% (column 1, lines 25-31).  Smouse also teaches that the margarine is produced using conventional vegetable oil used in the art (column 3, lines 22-24) and through a method known in the art (column 3, lines 41-46).  It does not teach all the features recited in steps (a)-(b).
However, Guo teaches a method of making a protein microgel as an emulsion stabilizer (page 325, column 1, paragraph 2) produced from soy protein isolates, comprising: preparing a protein isolate solution, adding transglutaminase thereto, and performing a 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by using the steps to prepare a monolithic gel and subsequent microgel particle dispersion as taught by Guo.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as Guo in order to determine a suitable form of protein to include in an emulsion.  Although Guo teaches the method in relation to soy protein, its disclosure regarding protein as a good candidate for developing edible functional ingredients (page 324, column 2, paragraph 2) at least suggests that other edible proteins disclosed by Smouse can be treated in the same manner in order to produce a microgel particle dispersion.          
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by performing homogenization, ultrasonication, and heating of the protein mixture to form a monolithic gel as taught by O’Sullivan.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as O’Sullivan in order to determine a suitable form 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by including peanut oil and shearing the mixture of ingredients at a high speed as taught by  Bosco and adding trans-resveratrol to an edible oil in darkness as taught by Ma.  Since Smouse discloses that any known oil for making margarine may be used, but does not specify an oil type or a method of making margarine, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable oil and a method of making margarine.  Since Bosco teaches the use of a mixture of edible oils for a margarine substitute including peanut oil which contains trans-resveratrol as taught by Ma and it teaches shearing the ingredients together, the prior art renders a margarine substitute containing trans-resveratrol and  high speed shearing as obvious since “high speed” is being interpreted as any speed as described above.  Also, since trans-resveratrol is light-sensitive, it would be obvious to keep the peanut oil in darkness when adding it to the edible oil(s) in order to preserve the beneficial effects of the trans-resveratrol within the peanut oil disclosed by Ma, which renders the addition of trans-resveratrol to an edible oil in the dark as recited in step (b) as obvious. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering), Bosco (US 4,279,941), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266), and further in view of Jahaniaval (US 2005/0233056) as evidenced by Liu (Liu et al., “Effect of denaturation during extraction on the conformational and functional properties of peanut protein isolate”, 2011, Innovative Food Science and Emerging Technologies, vol. 12, pages 375-380).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including (a) preparing a protein isolate solution, fully stirring the resultant and refrigerating overnight to fully hydrate the protein to obtain a peanut protein dispersion; and (b) heating the protein dispersion obtained in step (a) in a water bath at 80°C for 20 minutes, which falls within the claimed temperature and time range, adding In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, it would have been obvious for the edible oil to 
However, Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range, and that the proper addition rate (and consequently, mixing time) is 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by shearing the mixture at the speed and time taught by Jahaniaval.  Since Smouse teaches that margarine is prepared using a known method, but does specify a speed or time, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed and time to mix the phases of a margarine.  Therefore, a selection of a value within the overlapping range renders the claim obvious.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436) in view of Bosco (US 4,279,941) as evidenced by Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266).
Regarding claim 10, Smouse teaches a margarine substitute (corresponding to margarine-like product (column 1, lines 25-29)) where the concentration of peanut protein isolate is at least 0.20% (column 2, lines 63-66; column 3, line 1) and the mass fraction of the oil phase is at least 80% (column 1, lines 25-31), which overlap the claimed concentrations.  Smouse does not teach that the margarine substitute is prepared by the method according to claim 1; however, it is noted that claim 10 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although Smouse teaches that the fat phase is made with conventional vegetable oils used in margarine (column 3, lines 22-24), it does not teach that the margarine substitute contains trans-resveratrol.
However, Bosco teaches a margarine substitute (column 1, lines 6-9) comprising peanut protein isolate (column 8, lines 60-64) and that vegetable oils typically used in the fat phase of a margarine product include peanut oil (column 5, lines 46-54), which contains trans-resveratrol as evidenced by Ma (Table 4 on page 264).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Smouse by including peanut oil as taught by Bosco.  Since Smouse teaches that the margarine substitute uses vegetable oil that is typically used in producing margarine, but does not specify a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable vegetable oil, thereby rendering the claimed trans-resveratrol obvious.
Regarding claim 20, Smouse teaches a margarine substitute (corresponding to margarine-like product (column 1, lines 25-29)) where the concentration of peanut protein isolate is at least 0.20% (column 2, lines 63-66; column 3, line 1) and the mass fraction of the oil phase is at least 80% (column 1, lines 25-31), which overlap the claimed concentrations.  Smouse does not teach that the margarine substitute is prepared by the method according to claim 1; however, it is noted that claim 20 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although Smouse teaches that the fat phase is made with conventional vegetable oils used in margarine (column 3, lines 22-24), it does not teach that the margarine substitute contains trans-resveratrol.
However, Bosco teaches a margarine substitute (column 1, lines 6-9) comprising peanut protein isolate (column 8, lines 60-64) and that vegetable oils typically used in the fat 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Smouse by including peanut oil as taught by Bosco.  Since Smouse teaches that the margarine substitute uses vegetable oil that is typically used in producing margarine, but does not specify a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable vegetable oil, thereby rendering the claimed trans-resveratrol obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Draijer (US 2009/0012183).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791